USDC IN/ND case 1:20-cv-00365-HAB-SLC document 8 filed 11/20/20 page 1 of 3


                   IN THE UNITED STATES DISTRICT COURT
                          Northern District of Indiana
                             Fort Wayne Division


AR RAZZAAQ RASHID BEY,                )
                                      )
                   Plaintiff,         )
                                      ) Case No. 1:20-cv-365-HAB-SLC
      v.                              )
                                      )
TYLER O. MOORE, et al.,               )
                                      )
                   Defendants.        )


                NOTICE OF APPEARANCE OF COUNSEL

To:   The Clerk of Court and all parties of record

      I am admitted or otherwise authorized to practice in this court, and I appear

in this case as counsel for:

             Jordan Buckley, Badge #34-66, Acting as Deputy Sheriff for City
             of Kokomo Sheriff’s Department

             Justin Markley, Badge #34-72, Acting as Deputy Sheriff for City
             of Kokomo Sheriff’s Department

             Alan Weimer, Badge #34-84, Acting as Deputy Sheriff for City of
             Kokomo Sheriff’s Department

             Keith Meyers, Badge #34-41, Acting as Deputy Sheriff for City of
             Kokomo Sheriff’s Department

             Ezekiel Zimmerman, Badge #34-81, Acting as Deputy Sheriff for
             City of Kokomo Sheriff’s Department

             Robin Byers, Acting as Jail Commander of Howard County
             Indiana Corrections Division

             Justin Christmas, Acting as Jail Assistant Commander of Howard
             County Indiana Corrections Division
USDC IN/ND case 1:20-cv-00365-HAB-SLC document 8 filed 11/20/20 page 2 of 3


           Kelsey Kirkpatrick, Badge #986, Acting as Jail Supervisor of
           Howard County Indiana Corrections Division

           Ben Penrod, Badge #C030, Acting as Jail Supervisor of Howard
           County Indiana Corrections Division




Date: November 20, 2020                 Respectfully submitted,

                                        TRAVELERS STAFF COUNSEL INDIANA

                                  By:   /s/ Daniel M. Witte
                                        Daniel M. Witte, 18957-49
                                        280 East 96th Street, Suite 325
                                        Indianapolis, IN 46240
                                        Mailing: P. O. Box 64093
                                                 St. Paul, MN 55164-0093
                                        PH (317) 818-5121
                                        dwitte@travelers.com




                                    2
USDC IN/ND case 1:20-cv-00365-HAB-SLC document 8 filed 11/20/20 page 3 of 3


                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was filed electronically using
the Case Management/Electronic Case Files (“CM/ECF”) system and served via
the CM/ECF system upon registered counsel of record on November 20, 2020.

      I further certify that the foregoing document was served upon the following
persons via first class U.S. mail, postage pre-paid, on November 20, 2020:

      Ar Razzaaq Rashid Bey
      1524 North Purdum Street
      Kokomo, IN 46901
                                     By:   /s/ Daniel M. Witte
                                           Daniel M. Witte, 18957-49

TRAVELERS STAFF COUNSEL INDIANA
280 East 96th Street, Suite 325, Indianapolis, IN 46240
Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
PH (317) 818-5121
FX (317) 818-5124
dwitte@travelers.com

DMW:gb




                                       3
